Barnhill, J.,
concurring: It has always been the prevailing rule that governmental subdivisions are not liable in damages for the torts of their servants and employees committed in the course of their employment in furtherance of the governmental functions of such subdivisions. This doctrine has been uniformly followed by all the courts of this country and of England. The majority opinion is in entire accord with this time-honored principle of law and is supported by all the authorities.
It is stated in the dissenting opinion that it is not advocated that this long established immunity of governmental units should be abolished and it is recognized therein that whether it should be abolished presents a question of policy for the legislative and not for the judicial branch of the government. Yet it is advocated that the doctrine be modified by judicial decree, which clearly would be an invasion of the prerogatives of the Legislature.
The exception to the prevailing doctrine — -recognized in the dissenting opinion as well as in the majority opinion — which imposes liability upon a city or town for damages -resulting from the failure to exercise ordinary care in keeping its streets and sidewalks in a reasonably safe condition for the purposes for which they are intended was created by judicial decision. We should be careful not to enlarge or extend this exception without legislative sanction.
The case at bar does not come within the existing exception. While defendant’s employee was charged with certain duties relating to the condition of the streets of the city, at the time the plaintiff was injured the employee was actually engaged in discharging duties which related to public safety and were purely governmental. It matters not, therefore, to which particular department he was attached.
A traffic light is an automatic traffic guide, designed to protect and safeguard the general public. It, to a large extent, serves the purpose of a police or traffic officer. Had the employee at the time of the accident been on his way to relieve or lend assistance to a traffic officer there could be no real question as to nonliability. I can see no sound reason why the same rule should not apply where the employee was on his way to repair a traffic light which was used to serve the same purpose which otherwise would have been served by a traffic officer. The *743maintenance of such, lights has no relation to and in nowise affects the condition of the streets. Proof of its absence would not show or tend to show that the streets and sidewalks were in a condition of bad repair. And surely the city should not be penalized because it adopted this more economical — and some think more effective — method of controlling traffic, and thus reducing the general cost to the taxpayer, as suggested in the dissent.
The doctrine of “The immunity of the Sovereign” has remained in force with the full approval of the people, who have at all times had the right to modify or abolish it through the action of their chosen legislative representatives. The lawmaking body has already relaxed the rule to the extent of making the Workmen’s Compensation Act applicable to municipalities. Whether there should' be any further modification is for the Legislature. Until and unless it acts this Court should steadfastly adhere to the law as it now exists.